Exhibit 10.3
Execution Version


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) effective as of this 28th day of
October, 2016 (the “Effective Date”) is made and entered into by and between
Nobilis Health Corp., a corporation incorporated under the laws of British
Columbia (“NHC”), Northstar Healthcare Acquisitions, LLC, a Delaware limited
liability company (the “Company”), and L. Philipp Wall, MD (the “Executive).
RECITALS
WHEREAS, the Executive has valuable knowledge and skills that are important to
the success of the Company;
WHEREAS, the Company desires to employ the Executive as its President of
Vascular Division and the Executive desires to be so employed by the Company on
the terms and conditions set forth in this Agreement;
WHEREAS, the Company is an indirect, wholly-owned subsidiary of NHC; and
WHEREAS, based on NHC’s ownership of the Company, NHC will derive substantial
benefit from the Executive serving as an executive of the Company, and the
Executive is willing and able to serve is such capacity on such terms and
conditions.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
AGREEMENT
1.Position and Duties. The Executive shall serve as President of Vascular
Division of the Company, reporting to the Company’s Board of Managers (the
“Board”) and NHC’s Board of Directors (the “NHC Board”). During the Employment
Period (as defined below), the Executive shall have such duties,
responsibilities and authority consistent with his position and as assigned by
the Board and/or the NHC Board. The Executive further agrees to use his best
efforts to promote the interests of the Company and to devote his full business
time and energies to the business and affairs of the Company. The Executive
shall work primarily from Phoenix, Arizona, but shall be required to travel from
time to time as business necessity requires.
2.Term. Unless early terminated as provided herein, the Company agrees to employ
the Executive, and the Executive hereby accepts employment with the Company,
upon the terms and conditions as set forth in this Agreement for the period
beginning on the Effective Date and ending on the second (2nd) anniversary of
the Effective Date (the “Initial Term”); provided that, at the end of such
period this Agreement shall automatically extend for successive one (1) year
periods unless the Executive or the Company gives thirty (30) days’ notice of
his or its intent not to renew this Agreement (a “Non-Renewal Notice”) (such
period, as may be extended as provided above or terminated earlier as provided
below, the “Employment Period”). Upon the terms and conditions


1



--------------------------------------------------------------------------------




set forth herein, either party may terminate the Executive’s employment with the
Company (therefore terminating the Employment Period) prior to the expiration of
the Employment Period.
3.Compensation and Related Matters.
(a)    Base Salary. As compensation for services rendered hereunder, the
Executive shall initially receive a salary of $300,000.00 annually (the “Base
Salary”), which shall be paid in accordance with the Company’s then prevailing
payroll practices; provided that, the Base Salary may be adjusted upward from
time to time as determined by the Board it its discretion. The annualized amount
of the Base Salary is set forth herein as a matter of convenience and shall not
be deemed or interpreted as an agreement by the Company to employ the Executive
for any specific period of time.
(b)    Annual Bonus. Beginning in calendar year 2016 and for each full calendar
year thereafter that the Executive is employed by Company hereunder, Executive
will be eligible to receive an annual, discretionary bonus of up to one hundred
percent (100%) of the Base Salary (the “Bonus”), based upon achievement of
individual and corporate performance objectives as reasonably determined by the
Compensation, Nominating and Corporate Governance Committee of the NHC Board
(the “Compensation Committee”) in consultation with the Executive. Such
performance objectives shall be established by the NHC Board by no later than
March 1st of each calendar year that Executive is employed hereunder. The amount
of the Bonus, if any, will be determined by the Compensation Committee in its
reasonable discretion. Whether the Executive receives a Bonus and the amount of
any such Bonus will be based on whether the Executive and/or Company fail to
achieve or achieves the aforementioned performance objectives, as determined as
set forth above. The Bonus will be deemed earned provided that the Executive is
employed as of December 31st of the calendar year to which the performance
objectives relate. The Bonus, if any, will be paid no later than March 15th of
the year following the year to which the performance objectives relate.
(c)    Stock Options. As additional compensation, the Executive will participate
in NHC’s stock option plan. NHC will issue to Executive, pursuant to the terms
of the First Amended Stock Option Plan (the “Plan”) and subject to approval by
the NHC Board, stock options to purchase Two Hundred Thousand (200,000) shares
of Common Stock of NHC (the “Options”). During the Initial Term, NHC will issue
fifty percent (50%) of the Options on or about the first anniversary of the
Effective Date and the remaining fifty percent (50%) of the Options on or about
the second anniversary of the Effective Date. The strike price for each option
will be the lowest price permissible pursuant to both the Plan, as amended from
time to time, and the rules of the stock exchange upon which NHC’s common stock
is traded.
(d)    Business Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable business expenses incurred by him in performing
his services to the Company, in accordance with the policies and procedures then
in effect and established by the Company for its senior executives.
(e)    Other Benefits. The Executive shall be entitled to participate in all
incentive, savings and retirement plans, all welfare benefit plans and all other
perquisites of employment on


2



--------------------------------------------------------------------------------




the same terms and conditions generally available to other executives of the
Company having comparable rank, authority and seniority to the Executive. The
Executive understands that, except when prohibited by applicable law, the
Company’s benefit plans and fringe benefits may be cancelled, changed, modified,
replaced, terminated, or amended by the Company from time to time in its sole
discretion.
(f)    Vacation. Subject to the Company’s vacation policies as in effect from
time to time, the Executive may accrue up to twenty (20) days of vacation per
year, to be scheduled to minimize disruption to the Company’s operations.
Vacation shall accrue ratably at the conclusion of each month and may not be
carried over from one calendar year to the next. In addition, the Company’s
scheduled holidays when the Company’s corporate offices are not generally open
for business shall not count against the Executive’s vacation days.
(g)    Withholding. All amounts payable to the Executive under this Section 3
shall be subject to all required federal, state and local withholding, payroll
and insurance taxes.
4.    Termination. The Executive’s employment may be terminated and this
Agreement terminated under the following circumstances:
(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.
(b)    Disability. The Company may terminate the Executive’s employment upon
written notice if the Executive becomes subject to a Disability. For purposes of
this Agreement, “Disability” means, to the extent consistent with applicable
disability law, the Executive’s incapacity or inability to perform the
Executive’s duties and responsibilities as contemplated herein for a period of
ninety (90) consecutive calendar days or one hundred and eighty (120)
non-consecutive calendar days within any rolling twelve (12) month period,
because the Executive’s physical or mental health has become so impaired as to
make it impossible or impractical for Executive to perform the duties and
responsibilities contemplated hereunder. Determination of Executive’s physical
or mental health will be determined by the Board after consultation with a
medical expert appointed by the Board who has examined Executive. Executive
hereby consents to such examination and consultation regarding his health and
ability to perform as aforesaid.
(c)    Termination by the Company for Cause. The Company may terminate the
Executive’s employment for Cause immediately upon written notice. For purposes
of this Agreement, “Cause” shall mean the Executive’s: (i) having committed,
only intentionally or through gross negligence, wrongful damage to tangible or
intangible property of the Company or its parents, subsidiaries or other
affiliates; (ii) commission of, conviction of, or plea of guilty or nolo
contendere to, a felony (excluding minor traffic violations) or other crime
involving moral turpitude; (iii) engaging in fraud, misappropriation, dishonesty
or embezzlement in connection with the business, operations or affairs of the
Company (including without limitation any business done with clients, customers,
or vendors); (iv) material breach of this Agreement (including, without
limitation, any breach of Section 8 and/or Section 9 of this Agreement which
breach shall be deemed “material” for purposes of this Section 4(c)(iv)) or any
other agreement between the Executive and the Company; (v) willful misconduct or
gross negligence that is materially injurious to the business or


3



--------------------------------------------------------------------------------




reputation of the Company; (vi) violation of any of the material policies or
practices of the Company (including but not limited to discrimination or
harassment); or (vii) material failure or refusal to perform, or gross
incompetence in the performance of, the duties and obligations delegated to the
Executive commensurate with the Executive’s position as an employee of the
Company; provided that “Cause” shall not be deemed to have occurred pursuant to
subsections (iv), (vi) or (vii) hereof unless the Executive has first received
written notice specifying in reasonable detail the particulars of such grounds
and that the Company intends to terminate the Executive’s employment hereunder
for such grounds, and either (1) if such grounds are reasonably capable of being
cured within thirty (30) days, the Executive has failed to cure such grounds
within a period of thirty (30) days from the date of such notice, or (2) within
a period of thirty (30) days from the date of such notice Executive presents any
applicable facts or explanation to the Company that such breach was not material
and the Company, in its sole discretion, does not agree to waive such breach
(the “Cause Cure Period”).
(d)    Termination by the Company Without Cause. The Company may terminate the
Executive’s employment at any time without Cause upon thirty (30) days prior
written notice. During the 30-day notice period, the Executive shall remain an
active employee of the Company and will be expected to continue to perform his
duties in a satisfactory manner, and in compliance with all of the Company’s
policies and procedures. However, the Company may, at its sole discretion, both
place the Executive on paid leave and suspend all of his duties and powers for
all or part of the applicable notice period.
(e)    Termination by the Executive without Good Reason. The Executive may
terminate his employment at any time without “Good Reason” (as defined below),
upon thirty (30) days prior written notice. During the 30-day notice period, the
Executive shall remain an active Company employee and will be expected to
continue to perform his duties in a satisfactory manner, and in compliance with
all of the Company’s policies and procedures. However, the Company may, at its
sole discretion, either place the Executive on unpaid leave or suspend all of
his duties and powers for all or part of the applicable notice period.
(f)    Termination by the Executive for Good Reason. The Executive may terminate
his employment for Good Reason. For purposes of this Agreement, “Good Reason”
means: (i) a material reduction in the Executive’s Base Salary (other than as a
result of a broad-based reduction of salary similarly affecting other Company
executives having comparable rank, authority and seniority); (ii) a material
adverse change by the Company in the Executive’s authority or responsibilities
which causes the Executive’s position with the Company to become of less
authority or responsibility than his position immediately prior to such change;
or (iii) a change in the principal location at which the Executive performs his
duties for the Company to a new location that is at least forty (40) miles from
the prior location; provided that, within ninety (90) days of the Company’s act
or omission giving rise to a resignation for Good Reason, the Executive notifies
the Company in writing of the act or omission, the Company fails to correct the
act or omission within thirty (30) days after receiving the Executive’s written
notice (the “Good Reason Cure Period”), and the Executive actually terminates
his employment, which the Executive may do immediately upon providing written
notice, within sixty (60) days after the date the Company receives the
Executive’s notice.


4



--------------------------------------------------------------------------------




(g)    Expiration of the Employment Period. This Agreement and Executive’s
employment hereunder shall automatically terminate upon the expiration of the
Employment Period if a Non-Renewal Notice is provided by either party pursuant
to the terms of Section 2 above.
(h)    Date of Termination. The “Termination Date” means: (i) if the Executive’s
employment is terminated by his death under Section 4(a), the date of his death;
(ii) if the Executive’s employment is terminated on account of his Disability
under Section 4(b), the date set forth in the Company’s written termination
notice to the Executive; (iii) if the Company terminates the Executive’s
employment for Cause under Section 4(c), the date on which the Company provides
the Executive a written termination notice, unless the circumstances giving rise
to the termination are subject to the Cause Cure Period, in which case the date
on which the Company provides the Executive a written termination notice
following the end of the Cause Cure Period; (iv) if the Company terminates the
Executive’s employment without Cause under Section 4(d), thirty (30) days after
the date on which the Company provides the Executive a written termination
notice; (v) if the Executive resigns his employment without Good Reason under
Section 4(e), thirty (30) days after the date on which the Executive provides
the Company a written termination notice; (vi) if the Executive resigns his
employment with Good Reason under Section 4(f), the date on which the Executive
provides the Company a written termination notice following the end of the Good
Reason Cure Period; and (vii) if either party provides a Non-Renewal Notice
pursuant to Section 2 above, the date on which the Employment Period expires.
5.    Compensation upon Termination.
(a)    Termination by the Company for Cause, upon the Executive’s Death or
Disability, by the Executive without Good Reason or upon the Expiration of the
Employment Period. If the Executive’s employment with the Company is terminated
pursuant to Sections 4(a), (b), (c) (e), or (g), the Company shall pay or
provide to the Executive (or to his beneficiary or estate) the following amounts
through the Termination Date: (i) any earned but unpaid Base Salary; (ii) any
accrued, but unused vacation time; and (iii) any unpaid expense reimbursements
accrued prior to the Termination Date (the “Accrued Obligations”) on or before
the time required by law but in no event more than thirty (30) days after the
Executive’s Termination Date. In addition to the amounts above, (I) upon a
termination based upon the Executive’s Disability, the Executive shall also be
entitled to disability benefits pursuant to the Company’s applicable disability
policies and plans, in accordance with the terms thereof, and (II) if the
Executive’s employment with the Company is terminated pursuant to Section 4(g)
after the Company provides a Non-Renewal Notice prior to the expiration of the
Initial Term, then the Company shall pay the Executive an amount equal to the
Executive’s monthly Base Salary in monthly installments for twelve (12) months
after expiration of the Employment Period, such payments to be made in
accordance with Company’s normal payroll practices, less all customary and
required taxes and employment-related deductions (the “Severance”).
(b)    Termination by the Company Without Cause or by the Executive with Good
Reason. If the Executive’s employment is terminated by the Company without Cause
as provided in Section 4(d), the Executive terminates his employment for Good
Reason as provided in Section 4(f), then the Executive shall be eligible to
receive the following:


5



--------------------------------------------------------------------------------




(i)    the Company shall pay the Executive the Accrued Obligations earned
through the Termination Date (payable at the time provided for in Section 5(a));
and
(ii)    the Company shall pay the Executive an amount equal to the Executive’s
monthly Base Salary in monthly installments for the remainder of what would have
been the expiration of the Initial Term if the termination occurs prior to the
first anniversary of the commencement of the Initial Term, and otherwise for
twelve (12) months after the termination of the Employment Period, such payments
to be made in accordance with Company’s normal payroll practices, less all
customary and required taxes and employment-related deductions (such amounts
shall be included in the definition of Severance).
(c)    Release; Payment. Payment of the Severance shall be conditioned on (a)
the Executive’s compliance with Sections 8 and 9 of this Agreement, (b) the
Executive’s return of all Company and NHC property, data and documents to the
Company as of the Termination Date, and (c) the Executive executing and
delivering to the Company a separation agreement containing a full release of
all claims that the Executive may have against the Company, its parents,
subsidiaries and affiliates and each of their respective directors, officers,
employees and agents (collectively, the “Company Released Parties”) and a full
release of all claims that the Company Released Parties may have against the
Executive, his family members and affiliates and each of their respective
directors, officers, employees and agents, in a form acceptable to the Company
(the “Release”). The Release must become enforceable and irrevocable on or
before sixtieth (60th) day following the Termination Date. If the Executive
fails to execute without revocation the Release, he shall be entitled to the
Accrued Obligations only and no other benefits under Section 5(b). The continued
salary provided under Section 5(b)(ii) shall be paid in accordance with the
Company’s normal payroll practices and shall commence on the next payroll date
falling after the date the Release becomes enforceable and irrevocable. If,
however, the sixty (60) day period in which the Release must become enforceable
and irrevocable begins in one taxable year of the Executive and ends in the
following year, the Company shall commence payment of the continued salary in
the second year on the first payroll date falling on the later of (i) January 1,
and (ii) the date on which the Release becomes effective and irrevocable. The
first payroll shall include, however, all amounts that would otherwise have been
paid to the Executive between the Termination Date and the Executive’s receipt
of the first installment.
(d)    Section 409A Compliance.
(e)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.


6



--------------------------------------------------------------------------------




(f)    To the extent that any of the payments or benefits provided for in
Section 5(b) are deemed to constitute non-qualified deferred compensation
benefits subject to Section 409A of the Code, the following interpretations
apply to Section 5: Any termination of the Executive’s employment triggering
payment of benefits under Section 5(b) must constitute a “separation from
service” under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h)
before distribution of such benefits can commence. To the extent that the
termination of the Executive’s employment does not constitute a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h)
(as the result of further services that are reasonably anticipated to be
provided by the Executive to the Company, or any of its parents, subsidiaries or
affiliates, at the time the Executive’s employment terminates), any benefits
payable under Section 5 that constitute deferred compensation under Section 409A
of the Code shall be delayed until after the date of a subsequent event
constituting a separation of service under Section 409A(a)(2)(A)(i) of the Code
and Treas. Reg. §1.409A-1(h). For purposes of clarification, this Section 7(b)
shall not cause any forfeiture of benefits on the Executive’s part, but shall
only act as a delay until such time as a “separation from service” occurs.
Further, if the Executive is a “specified employee” (as that term is used in
Section 409A of the Code and regulations and other guidance issued thereunder)
on the date his separation from service becomes effective, any benefits payable
under Section 5 that constitute non-qualified deferred compensation under
Section 409A of the Code shall be delayed until the earlier of (i) the business
day following the six-month anniversary of the date his separation from service
becomes effective, and (ii) the date of the Executive’s death, but only to the
extent necessary to avoid such penalties under Section 409A of the Code. On the
earlier of (x) the business day following the six-month anniversary of the date
his separation from service becomes effective, and (y) the Executive’s death,
the Company shall pay the Executive in a lump sum the aggregate value of the
non-qualified deferred compensation that the Company otherwise would have paid
the Executive prior to that date under Section 5(b) of this Agreement. It is
intended that each installment of the payments and benefits provided under
Section 5(b) of this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code. Neither the Company nor the Executive
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section 409A
of the Code.
(g)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(h)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.


7



--------------------------------------------------------------------------------




6.    Confidential Information, Non-Competition and Non-Solicitation.
(a)    Confidential Information. As used in this Agreement, “Confidential
Information” means any information belonging to the Company and NHC and its and
their parents, subsidiaries or affiliates (each, an “Interested Party”),
including, without limitation, financial information, reports, and forecasts;
inventions, improvements and other intellectual property; trade secrets;
know‑how; drawings, specifications, algorithms, designs, processes or formulae;
software; firmware; market or sales information or plans; supplier lists
(including their contact information, costs and pricing); customer lists
(including past, current and potential customers, their contact information,
preferences and purchase history); costs and pricing information and strategies;
and business plans, prospects and opportunities (such as possible acquisitions
or dispositions of businesses or facilities) which have been discussed or
considered by an Interested Party. Confidential Information includes information
developed by the Executive in the course of the Executive’s employment with the
Company, as well as other information to which the Executive may have access in
connection with his employment. Confidential Information also includes the
confidential information of others disclosed to Executive and with which an
Interested Party has a business relationship. Notwithstanding the foregoing,
Confidential Information does not include information in the public domain,
unless due to breach of the Executive’s duties under Section 8(b).
(b)    Confidentiality. At all times, both during the Executive’s employment
with the Company and after its termination, the Executive will keep in
confidence and trust all such Confidential Information, and will not use or
disclose for his own benefit or the benefit of any other Person any such
Confidential Information without the written consent of the Company, except as
may be necessary in the ordinary course of performing the Executive’s duties to
the Company.
(c)    Documents, Records, etc. All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by an Interested Party or are
produced by the Executive in connection with the Executive’s employment with the
Company will be and remain the sole property of the respective Interested Party.
The Executive will return to the Interested Party all such materials and
property as and when requested by the Interested Party. In any event, the
Executive will return all such materials and property immediately upon
termination of the Executive’s employment for any reason. The Executive will not
retain any such material or property or any copies thereof after the termination
of his employment.
(d)    Defend Trade Secrets Act. Notwithstanding anything to the contrary in
 Sections 8(a), (b) and (c) above, Executive acknowledges that the federal
Defend Trade Secrets Act (the “DTSA”) provides that an individual shall not be
held criminally or civilly liable for the disclosure of a trade secret that is
made (i) in confidence to a government official or to an attorney and solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  In addition, Executive acknowledges that the DTSA
provides that an individual who files a retaliation lawsuit against an employer
for reporting a suspected violation of law may disclose a trade secret to
his/her attorney and use the trade secret information in court, but only if the
individual


8



--------------------------------------------------------------------------------




(x) files any document containing the trade secret under seal; and (y) does not
disclose the trade secret, except pursuant to court order.
(e)    Non-Competition. From the Effective Date through the twelve (12) month
anniversary of the Termination Date, regardless of the reason for the
termination (the “Restricted Period”), the Executive will not, directly or
indirectly (whether as an owner, principal, employee, agent, consultant,
independent contractor, partner or otherwise), anywhere in the State of Arizona,
State of Texas or any other State in which the Company has a facility at which
medical practitioners treat patients with venous diseases and provide a range of
other vascular, radiology and podiatry services on or prior to the Termination
Date (the “Restricted Territory”):
(i)    engage in any business in competition with the Company’s business;
provided, however, Executive, may own, solely as an investment, securities in
any entity that is in competition with the Company’s business if (A) Executive
does not, directly or indirectly, beneficially own more than 2% in the aggregate
of such class of securities, (B) such class of securities is publicly traded and
(C) Executive has no active participation in such entity;
(ii)    solicit business of the same or similar type being carried on by the
Company from any person or entity known by Executive to be a customer of the
Company’s business;
(iii)    request any past, present or future customer or supplier of the
Company’s business to curtail or cancel its business with the Company;
(iv)    solicit, employ or otherwise engage as an employee or independent
contractor any person who is an employee or independent contractor of the
Company’s business, unless such person’s employment or engagement with the
Company (A) was terminated by the Company, or (B) ended more than 12 months
prior to the date of solicitation, employment or engagement;
(v)    induce or attempt to induce any employee or independent contractor of the
Company’s business to terminate their employment or engagement with the Company;
provided, however, it shall not constitute a breach of the foregoing if any
person or entity which employs or otherwise engages the Executive solicits
and/or hires an employee or former employee of the Company’s business through a
general solicitation not directed at such employee or former employee, and
further provided the Executive does not have hiring authority or influence over
hiring for the applicable position; or
(vi)    unless otherwise required by law, subject to the confidentiality
provisions of this Agreement, disclose to any person or entity details of the
organization or business affairs of the Company, any names of past or present
customers of the Company, any trade secrets of the Company, or any other
non-public information concerning the Company or its affairs; notwithstanding
the foregoing, Owner may publically disclose information related to or arising
from the filing, prosecution, and enforcement of intellectual property rights
pertaining to the Excluded Assets (as defined in that certain Amended and


9



--------------------------------------------------------------------------------




Restated Purchase Agreement dated October __, 2016 to which NHC, Company and
Executive are parties (the “Purchase Agreement”)).
Notwithstanding anything to the contrary above in this Section 8(e), (i) this
Section 8(e) shall not restrict the Executive from providing medical services as
a physician in private medical practice to any of the past, present or future
patients or customers of the Company’s business, provided the Executive does not
use any marketing or advertising directed at such past, present or future
patients, (ii) this Section 8(e) shall not restrict the Executive and his
affiliates from leasing any real property, including real property no longer
leased by the Company and its affiliates, to any third party, including any
third party that may be competitive with the Company’s business, (iii) the
Executive and his affiliates shall be permitted to license the patents and
trademarks set forth on Exhibit A hereto as permitted under the Purchase
Agreement.
(f)    Reasonableness of Restrictions. Executive agrees that the covenants set
forth in this Section 8 are drafted to and are intended to comply with and be
enforceable under Texas Business & Commerce Code Section 15.50(a) and other
applicable laws and regulations. The Executive recognizes and acknowledges that:
(i) the types of employment which are prohibited by this Section 8 are narrow
and reasonable in relation to the skills which represent the Executive’s
principal salable asset both to Company and to other prospective employers; and
(ii) the specific but broad temporal and geographical scope of this Section 8 is
reasonable, legitimate, and fair to the Executive in light of the Company’s need
to market and sell its products and services in a large geographic area in order
to maintain a sufficient customer base and the limited restrictions on the type
of employment prohibited herein compared to the types of employment for which
the Executive is qualified to earn his livelihood.
(g)    Effect of Breach. In the event that the Executive breaches any of the
terms described in Section 8(e) above, the Executive acknowledges and agrees
that the Restricted Period shall be tolled and shall not run during the time
that the Executive is in breach of such obligations; provided that, the
Restricted Period shall begin to run again once the Executive has ceased
breaching the terms of Sections 8(e) and is otherwise in compliance with his
obligations described therein.
7.    Intellectual Property.
(a)    All creations, inventions, ideas, designs, copyrightable materials,
trademarks, and other technology and rights (and any related improvements or
modifications), whether or not subject to patent or copyright protection
(collectively, “Creations”), relating to any activities of the Company which are
conceived by the Executive or developed by the Executive in the course of his
employment with the Company, whether conceived alone or with others and whether
or not conceived or developed during regular business hours, and if based on
Confidential Information, after the termination of the Executive’s employment,
shall be the sole property of the Company and, to the maximum extent permitted
by applicable law, shall be deemed “works made for hire” as that term is used in
the United States Copyright Act.
(b)    To the extent, if any, that the Executive retains any right, title or
interest with respect to any Creations delivered to the Company or related to
his employment with the Company, the Executive hereby grants to the Company an
irrevocable, paid-up, transferable, sub-licensable,


10



--------------------------------------------------------------------------------




worldwide right and license: (i) to modify all or any portion of such Creations,
including, without limitation, the making of additions to or deletions from such
Creations, regardless of the medium (now or hereafter known) into which such
Creations may be modified and regardless of the effect of such modifications on
the integrity of such Creations; and (ii) to identify the Executive, or not to
identify him, as one or more authors of or contributors to such Creations or any
portion thereof, whether or not such Creations or any portion thereof have been
modified. The Executive further waives any “moral” rights, or other rights with
respect to attribution of authorship or integrity of such Creations that he may
have under any applicable law, whether under copyright, trademark, unfair
competition, defamation, right of privacy, contract, tort or other legal theory.
(c)    The Executive will promptly inform the Company of any Creations. The
Executive will also allow the Company to inspect any Creations he conceives or
develops within one year after the termination of his employment for any reason
to determine if they are based on Confidential Information. The Executive shall
(whether during his employment or after the termination of his employment)
execute such written instruments and do other such acts as may be necessary in
the opinion of the Company or its counsel to secure the Company’s rights in the
Creations, including obtaining a patent, registering a copyright, or otherwise
(and the Executive hereby irrevocably appoints the Company and any of its
officers as his attorney in fact to undertake such acts in my name). The
Executive’s obligation to execute written instruments and otherwise assist the
Company in securing its rights in the Creations will continue after the
termination of his employment for any reason. The Company shall reimburse the
Executive for any out-of-pocket expenses (but not attorneys’ fees) he incurs in
connection with his compliance with this Section 9(c).
(d)    This Section 9 shall not apply in any manner to the patents identified on
Exhibit A hereto and to related intellectual property, and the Executive shall
have not obligations under this Section 9 with respect thereto.
8.    Specific Acknowledgements Regarding Sections 8 and 9.
(a)    Survival. The Executive’s acknowledgments and agreements set forth in
Sections 8 and 9 shall survive the termination of the Executive’s employment
with Company for any reason.
(b)    Severability. The parties intend Sections 8 and 9 of this Agreement to be
enforced as written. However, if any portion or provision of such sections shall
to any extent be declared illegal or unenforceable by a duly authorized court
having jurisdiction, then the remainder of such sections, or the application of
such portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
remaining portion and provision of such sections shall be valid and enforceable
to the fullest extent permitted by law.
(c)    Modification And Blue Pencil. The parties agree and intend that the
covenants contained in Sections 8 and 9 of this Agreement shall be deemed to be
a series of separate covenants and agreements, and if any provision of such
sections shall be adjudicated to be invalid or unenforceable, such provision,
without any action on the part of the parties hereto, shall be


11



--------------------------------------------------------------------------------




deemed amended to delete (i.e., “blue pencil”) or modify the portion adjudicated
to be invalid or unenforceable, to the extent necessary to cause the provision
as amended to be valid and enforceable.
(d)    Irreparable Harm. The Executive expressly acknowledges that any breach or
threatened breach of any of the terms and/or conditions of Sections 8 or 9 of
this Agreement will result in substantial, continuing and irreparable injury to
the Company. Therefore, the Executive hereby agrees that, in addition to any
other remedy that may be available to the Company, the Company shall be entitled
to injunctive or other equitable relief by a court of appropriate jurisdiction
in the event of any breach or threatened breach of the terms of Sections 8 or 9,
without having to post bond.
(e)    Covenants Enforceable Upon Material Job Change. The Executive
acknowledges and agrees that if he should transfer between or among any
affiliates or subsidiaries of the Company, wherever situated, or be promoted,
demoted, reassigned to functions other than his present functions, or have his
job duties changed, altered or modified in any way, all terms of Sections 8 and
9 of this Agreement shall continue to apply with full force and effect.
(f)    Impact of Breach on Severance. The Executive hereby expressly
acknowledges and agrees that if he breaches any of the terms and/or conditions
set forth in Section 8 and/or Section 9 of this Agreement following a
termination of his employment either by the Company without Cause or by the
Executive for Good Reason, then, in addition to the relief described in Section
10(d) above, (i) the Company shall cease providing the Executive with any
further Severance as of the date of such breach, (ii) the Company shall not be
obligated to provide the Executive with, and the Executive shall not be eligible
or otherwise entitled to receive, any further Severance, (iii) the Company’s
obligation to provide the Executive with the Severance shall be null and void,
and of no further force or effect, and (iv) the Company shall be entitled to
recover, and the Executive shall be obligated to repay to the Company, any
Severance previously provided to the Executive by the Company prior to the date
of the Executive’s breach of Section 8 and/or Section 9 of this Agreement (as
applicable).
(g)    Disclosure to Future Employers. The Executive shall provide, and the
Company, in its discretion, may similarly provide, a copy of the covenants
contained in Section 8 and Section 9 of this Agreement to any competitive
business or enterprise which the Executive may, directly or indirectly, own,
manage, operate, finance, join, control or in which the Executive may
participate in the ownership, management, operation, financing, or control, or
with which the Executive may be connected as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise.
9.    Disputes.
(a)    Except as set forth in Section 11(b), any controversy, dispute or claim
arising out of or in connection with this Agreement, the Executive’s employment,
and/or the termination of the Executive’s employment (including, but not limited
to, disputes and/or claims involving wrongful termination, breach of contract,
breach of the implied covenant of good faith and fair dealing, discrimination or
harassment claims within the jurisdiction of the Equal Employment Opportunity
Commission, and/or wage and hour disputes brought under Texas law or the Federal


12



--------------------------------------------------------------------------------




Fair Labor Standards Act) shall, to the fullest extent permitted by law, be
settled exclusively by arbitration before a single arbitrator appointed by the
American Arbitration Association (“AAA”) in Houston, Texas (applying Texas law)
under the National Rules for the Resolution of Employment Disputes of the AAA,
as may be amended from time to time. Pursuant to applicable law, the Company and
the Executive will share the AAA administrative fees, the arbitrator’s fee and
expenses. All claims and defenses which could be raised before a court must be
raised in arbitration and the arbitrator shall apply the law accordingly. The
arbitrator shall issue a written decision setting forth the essential findings
and conclusions in sufficient detail to permit judicial review to the extent
permitted by law. The decision or award of the arbitrator shall be final and
binding upon the parties. Any arbitral award may be entered as a judgment or
order in any court of competent jurisdiction. Any relief or recovery based on
any claims arising out of the Executive’s employment, cessation of employment,
including but not limited to, any claim of unlawful harassment or
discrimination, shall be limited to that awarded by the arbitrator.
(b)    Notwithstanding the foregoing, the Executive agrees that it would be
difficult to measure any damages caused to the Company which might result from
any breach by the Executive of the promises set forth in Sections 8 or 9 of this
Agreement, and that in any event, money damages would be an inadequate remedy
for any such breach. Accordingly, if the Executive breaches, or threatens to
breach, Sections 8 or 9 of this Agreement, the Company shall be entitled, in
addition to all other remedies that it may have, to a temporary and preliminary
injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to the Company from any court
having competent jurisdiction over the Executive, provided that any other relief
shall be pursued through an arbitration proceeding pursuant to Section 11(a).
(c)    To the extent that any court action is permitted consistent with or to
enforce this Section 11, the parties hereby consent to the jurisdiction of the
United States District Court for the Southern District of Texas, or if that
court is unable to exercise jurisdiction for any reason, the Civil Court for
Harris County, Texas. Accordingly, with respect to any such court action, the
Executive: (i) submits to the personal jurisdiction of these courts; (ii)
consents to service of process under the notice provisions set forth in Section
15; (iii) waives any other requirement (whether imposed by statute, rule of
court, or otherwise) with respect to personal jurisdiction or service of
process; and (iv) waives any objection to jurisdiction based on improper venue
or improper jurisdiction.
(d)    BOTH THE COMPANY AND THE EXECUTIVE HEREBY WAIVE ANY RIGHT TO A TRIAL BY
JURY IN ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATED TO THIS AGREEMENT TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE FEDERAL OR STATE LAW.
10.    Integration. This Agreement, together with any schedules and exhibits
hereto, constitutes the entire agreement of the Parties with respect to the
subject matter thereof, and supersede all prior agreements with respect thereto.
11.    Assignment. The Company may assign its rights and obligations hereunder
to any person or entity that succeeds to all or substantially all of the
Company’s business or that aspect of the Company’s business in which the
Executive is principally involved. The Executive may not


13



--------------------------------------------------------------------------------




assign the Executive’s rights and obligations under this Agreement without the
prior written consent of the Company.
12.    Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained in this Agreement, including,
without limitation, the terms of Sections 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15,
16, 17, 18 and 19.
13.    Notices. All communications under this Agreement will be in writing and
will be given or made (and will be deemed to have been duly given or made upon
receipt) by delivery in person, by courier service, by facsimile or by
registered or certified mail (postage prepaid, return receipt requested) to the
parties at the following addresses (or at such other address for a party as will
have specified by like notice): to the Executive, at the last address the
Executive has filed in writing with the Company or, in the case of the Company
and NHC, to Northstar Healthcare Acquisitions, LLC, 11700 Katy Freeway, Suite
300, Houston, TX 77079, Attention: Matthew Maruca.
14.    Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto. Waiver of any provision of
this Agreement will be effective only if in writing and signed by the party
waiving the provision and, unless expressly provided, will not be a waiver of
any subsequent breach or a waiver of any other provision of this Agreement
(regardless of whether similar).
15.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Texas applicable to contracts executed and
performed entirely therein, without regard to the principles of choice of law or
conflicts or law of any jurisdiction.
16.    Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties to this Agreement in separate counterparts, each of
which when executed will be deemed to be an original but all of which taken
together will constitute one and the same agreement. Facsimile signatures or
.pdf copies shall be deemed the same as originals.
17.    Severability. If any term of this Agreement is held illegal or incapable
of being enforced by any rule of law or public policy, all other terms of this
Agreement will nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any Party.
[signature page follows]


14



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Effective Date.
Northstar Healthcare Acquisitions, LLC
By:     /s/ Harry Fleming    
Name: Harry Fleming
Title: Chief Executive Officer


Nobilis Health Corp.
By:    /s/ Harry Fleming    
Name: Harry Fleming
Title: Chief Executive Officer




L. Philipp Wall, M.D.
/s/ L. Philipp Wall, M.D.    
    



























